Citation Nr: 0027641	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-34 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE
The propriety of the initial 10 percent rating assigned for a 
skin disorder, variously diagnosed, affecting the veteran's 
crotch and groin areas.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1993 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
RO which granted service connection for tinea cruris and 
assigned a 10 percent rating for this disability, effective 
in January 1997.  The veteran has appealed for a higher 
evaluation for this disability.  

The veteran was scheduled to appear for a hearing before a 
hearing officer at the RO on November 6, 1997, but he 
requested a postponement of this hearing on November 3, 1997.  
He was again scheduled for a hearing before a hearing officer 
at the RO on January 11, 1999.  He appeared at the RO on 
January 11, 1999 and he had a consultation with his 
representative.  Following that consultation, the veteran and 
his representative elected to have a conference with a 
regional office Decision Review Officer instead of the RO 
hearing.  A report of that conference is of record.  
Thereafter, in October 1999 the veteran requested a hearing 
at the RO before a member of the Board designated to travel 
to the RO in order to conduct such hearings.  This hearing 
was scheduled to be held before a member of the Board at the 
RO on May 8, 2000, but the veteran failed to report for this 
hearing.  

In an informal hearing presentation submitted by the 
veteran's representative at the Board on September 26, 2000, 
the veteran's representative raised the issues of primary 
service connection and secondary service connection for 
multiple nevi, scars, warts and growths affecting parts of 
the body other than the crotch and groin areas.  These issues 
have not been developed and certified for appeal and are 
referred to the RO for appropriate action.  Only the issue of 
the propriety of the initial 10 percent rating assigned for a 
skin disorder, variously diagnosed, affecting the veteran's 
crotch and groin areas is before the Board at this time.  


FINDING OF FACT

The veteran's service connected skin disability affecting the 
groin and crotch areas has been variously diagnosed as tinea 
cruris and seborrhea, and is manifested by a somewhat tender, 
eczematous, lichenified, scaling, fissured, and bleeding 
eruption over the scrotum and upper thighs.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a skin disorder, variously diagnosed, affecting the 
veteran's crotch and groin areas have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim for 
entitlement to an initial rating in excess of 10 percent for 
a skin disability affecting the crotch and groin is "well 
grounded" within the meaning of 38 U.S.C.A.§ 5107(a).  That 
is, he has presented a claim which is plausible.  For reasons 
discussed in detail below, the Board is also satisfied that 
all reasonable efforts have been expended to develop the 
evidence in regard to this claim and that no further 
assistance to the veteran is required to satisfy the VA's 
duty to assist him in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

I.  Factual Background.  

On VA dermatology examination on May 30, 1997, the veteran 
said that he was never entirely free of symptoms affecting in 
the groin area.  He reported frequent burning, fissuring, 
bleeding, and oozing in the area.  He said that itching was 
severe enough to waken him from his sleep, and the skin 
disability was most bothersome when he was hot and sweaty.  
Cremes had been provided for his skin symptoms, but these 
provided no relief.  On evaluation an eczematous, 
lichenified, red, scaling, fissured and bleeding eruption was 
noted over the entire scrotum, which was reported to have 
stained the veteran's shorts.  The area affected was somewhat 
tender to the touch and was described as moderately 
disfiguring.  The diagnoses included seborrhea involving the 
scrotum area, chronic lichenified, active, moderately 
disfiguring.  

On VA general physical examination conducted on June 3, 1997, 
evaluation of the skin revealed a mildly erythematous and 
discolored area under the scrotum.  It was reported that 
there was no active infection.  

On a VA dermatological examination on March 30, 1998, the 
veteran complained of intermittent itching in the groin area 
despite the use of creams.  He said that the itching can 
repeatedly waken him from his sleep and this problem has 
affected his functioning as a police officer during the day.  
The veteran also said that he found the necessity for 
scratching to be embarrassing, and that this problem had 
profoundly affected his romantic life and his working out at 
a gym.  He also said that his clothing is periodically soiled 
by hemorrhagic spotting and oozing from the scrotum.  The 
examiner said that the veteran's symptoms on the current 
examination were essentially the same as on the examination 
conducted in June 1997.  It was said that the diagnosis of 
tinea cruris was not correct and that the veteran had 
seborrhea, which particularly affected the genitals, scrotum, 
and penis. The skin disability was described as slightly 
disfiguring.  

During VA outpatient treatment of seborrhea, tinea cruris, 
and intertrigo in May 1998, the veteran was said to be doing 
very well.  

During a January 1999 discussion with a Decision Review 
Officer at the RO, the veteran said that he had problems with 
soiling his clothes, towels, etc.  He complained of constant 
itching and very frequent weeping.  The veteran complained of 
sleeping problems due to itching.  

In January 1999 the veteran submitted a color photograph of 
his scrotum and upper thighs which showed a rash in those 
areas.  During private dermatology treatment in January 1999, 
the veteran was noted to have mild midline scrotal erythema.  


II. Legal Analysis  

Initially, the Board notes the comments of the veteran's 
representative to the effect that the veteran should be 
afforded a further VA dermatology examination in regard to 
his currently service connected skin disability affecting his 
groin area.  The veteran has received three VA examinations 
of this disability during the current appeal period and we 
believe that the clinical findings noted on those 
examinations are adequate to evaluate the severity of his 
service connected skin disorder.  Reference has also been 
made to the failure to take  any color photographs of the 
veteran's skin disorder in the groin areas during his VA 
examinations.  We note however, that the veteran has 
submitted such a photograph and the Board has reviewed this 
evidence and in connection with the current appeal.  

38 U.S.C.A.§ 1155 and 38 C.F.R. Part 4 provide that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  The veteran's service-connected skin 
disorder affecting the crotch and groin areas is properly 
evaluated under the provisions of 38 C.F.R.§ 4.118, 
Diagnostic Code 7806 as analogous to eczema.  See 38 C.F.R. 
§ 4.20 (1999).  Under the provisions of this diagnostic code 
a 10 percent evaluation is assigned if there is exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area.  A 30 percent evaluation is assignable if 
there is constant exudation, constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
assignable if there is ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations, or when the 
skin disorder produces exceptional repugnance.  

In this case, the veteran's service connected skin disability 
is confined to the crotch, groin and genitalia.  This is 
clearly a non exposed surface.  The 10 percent rating now 
assigned for the skin disorder contemplates exfoliation, 
exudation, or itching involving an extensive non exposed 
area.  The medical evidence of record indicates that the 
exudation and itching resulting from this skin disability is 
occasional, and not constant.  We note in this regard that 
the clinical findings reported on VA examinations in June 
1997 and March 1998, as well as VA treatment records in May 
1998 and private clinical records of January 1999 do not 
include findings indicative of either itching or exudation.  
We also note that the skin disorder affecting the veteran's 
crotch and groin has been described as slightly disfiguring 
on one occasion and as moderately disfiguring on another 
occasion.  The evidence of record does not otherwise indicate 
that this disability has ever resulted in marked 
disfigurement.  

In view of the above, the initial 10 percent rating for the 
veteran's skin disability affecting the crotch and groin 
areas is appropriate.  Moreover, the 10 percent rating 
currently assigned represents the most disabling the 
veteran's service connected skin disability has been since 
the period of this claim and appeal, which in this case is 
considered to be the day following discharge from service.  
Accordingly, staged ratings for the veteran's service 
connected skin disorder, variously diagnosed, affecting the 
crotch and groin are not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

An initial evaluation in excess of 10 percent for the 
veteran's skin disability, variously diagnosed, affecting the 
crotch and groin is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

